This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF RIO RANCHO,

 3          Plaintiff-Appellant,

 4 v.                                                                   No. A-1-CA-37173

 5 AARON JOHNSON,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 George P. Eichwald, District Judge

 9   Rio Rancho City Attorney’s Office
10   Gregory Lauer, City Attorney
11   Robin S. Hammer, Assistant City Attorney
12   Rio Rancho, NM

13 for Appellant

14 Ray Twohig
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5
6                                            LINDA M. VANZI, Judge

7 WE CONCUR:


8
9 M. MONICA ZAMORA, Chief Judge


10
11 JULIE J. VARGAS, Judge